—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 3, 2000, convicting him of criminal mischief, in the second degree and harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that there was insufficient evidence that he intended to damage property when he drove his sport utility vehicle into the glass entranceway of a movie theater. We disagree. Intent can be inferred from the act itself or from the defendant’s conduct and the surrounding circumstances (see, People v Bracey, 41 NY2d 296; People v McGee, 204 AD2d 353). Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction of criminal mischief in the second degree (see, People v McDonald, 287 AD2d 655; People v Bodine, 231 AD2d 840; cf., People v Washington, 18 NY2d 366). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Altman, J.P., Feuerstein, H. Miller and Cozier, JJ., concur.